Title: To James Madison from Jacob Crowninshield, 7 April 1807
From: Crowninshield, Jacob
To: Madison, James



Dear Sir
Salem 7th. April 1807.

I highly estimate, as I ought, the confidence reposed in me by your communications of the 26th. of March, which I had the honor to receive yesterday, and in a few days will, with pleasure proceed to give my opinion at large, on such commercial articles of the new Treaty with England, as have been submitted to me, but it having ocourred to me that on points so important as seem to be embraced in some of the articles, the earliest expression of our opinions may be useful, I have concluded it proper to submit without delay the following hasty observations.
The third article regulating the American trade to India contains a capital defect.  It allows of a "direct" trade only in vessels of the U. S. to & from the sea ports in the British dominions in the East Indies.  The objectionable words are, "and sailing direct from the ports of the Said States", & so far it is at variance with the 13th. article of the Treaty of ’94, & no other difference is observed between them, except that the expression in the old treaty is "vessels belonging to Citizens of the U. S.", & in the new one it is "vessels belonging to the US", the word "Citizens" being omitted in the latter.  The former treaty has the best description of vessels, as it covers more ground.  The obligation we shall be under to go "direct" to British India, "from the ports of the US", will greatly injure the spirit of enterprise in our Citizens, & go far to ruin the American commerce to that country.  The trade can not be carried on to any sort of advantage, if it is agreed to, & the certain effect will be that the country will soon be drained of specie, the indirect trade, by the way of Europe &c, (more profitable than the direct) supplying us with nearly half the exports, particularly of silver, to ports beyond the Cape of G Hope & among these may now be reckoned, principally the ports belonging to Great Britain, since it has been understood that British cruisers would capture American vessels bound from Europe to the other belligerent settlements in India, and this has been the case almost from the time of the rupture of the Treaty of Amiens.  Thus under the system adopted in their prize courts to condemn American vessels going from Europe to any of the settlements belonging to France, Spain, or Holland, East of the Cape, or in capturing them on the return voyage, with the interdiction in the present Treaty of going to British ports in India, from any other country than the US, I see one of the best branches of our commerce will be inevitably destroyed, without its being productive of the least possible advantage to G Britain in the present state of the European continent.  If it is a bad stipulation in time of war it would be worse in peace.
If G Britain will consent to strike out the obnoxious words, we might agree that our ships should not sail direct from England & Ireland to her settlements in India.  She would probably feel that this might benefit her, & it would not materially injure us, tho’ it would most certainly be best not to narrow the article of the old treaty.  It was bad enough as it stood before in obliging our vessels to come direct to America, when better voyages could frequently be made from India direct to Europe, and as a large part of the cargoes are ultimately re-exported to France, Holland, & Itally &c it only adds the charges of reshipping, more insurance, & creates unnecessary delays in some of the articles getting to other markets, but it does not absolutely prevent it.  It would appear by the proposed regulation that G B. finding our tonnage engaged in the India trade to be on the increase, was desirous of seeing it reduced, & she would unquestionably be gratified, if we consented to the limitation wished for on her part, and I can not but hope she will be disappointed.  Why not put the India trade upon the footing of the most favoured nation?  Does she think we are of less consequence than others?  G Britain freely admits the ships of France, Spain, & Holland in time of peace, & the vessels of Denmark, Sweden, Portugal, the Hans towns &c at all times, without regard to the ports from which they come.  I know she does this, & that no Ship, however contemptible it may be is refused admittance in Bengal, Madras &c, & the vessels depart without being confined to proceed on any particular rout.  Why should not American vessels enjoy similar rights?  I am fully convinced it would be best to enter into no commercial treaty at all, but leave every thing in relation to commerce & navigation, exactly as it is at present, and let each party be at perfect liberty to pursue its own course, rather than to agree to the 3d. article in its present form.  I think this would bring G B to abandon the objectionable clause.  Yet I should not be in favour of striking out the whole article, nor of placing it upon the ground of the 6th. article, which leaves the trade to the West India Islands totally undefined.  I should advise a proposition to be made to abolish all the tonnage & light money duties, & dock charges, particularly the two former, which may at present be chargeable in the ports and territories of the two nations respectively.  We should gain vastly by this regulation, & it may be an inducement to GB to agree to the desired modification of the 3d. article, fixing the India trade.  In regard to tonnage duties, we charge 50 Cents & 50 cents for light money upon English, & other foreign vessels, & England charges about 1 d per 33/100 tonnage, & in many cases nearly as much more for light money on our vessels, and it is supposed we have at present about ten vessels visiting the ports of GB to one of hers coming here.  And as the last clause in the 5th. article places the export & import trade between the two countries, upon an equal footing, in duties drawback & bounties, a preliminary step appears to have been taken for the abolition of the tonnage duties of the two nations.  If we are to abolish our 10 %p% additional duty for an equivalent, why not abolish the tonnage duties? If G Britain consents to the entry & exportation of goods in American vessels, upon the same terms as upon British bottoms, she will in all probability agree to abolish her tonnage & light money duties, upon receiving what she might call an equivalent in our ports.  We have no export duties in the U S (the Constitution forbids it) & there is no bounty paid on any articles exported from the U S, except a trifling one upon fish and provisions, which soon expires.  This being the case we have the advantage in that part of the treaty.
The 5th. article so far as it extends & as it appears from the slight view I have been able to give it, is unobjectionable, with the reservations I mean hereafter to mention.
I know G. B. charges her own ships with a heavy tonnage duty.  It is an object of revenue to her.  To us ours is nothing by way of revenue.  It is the difference of duty we pay that is chiefly complained of in this instance, & we complain with equal reason against the addition she has heretofore made to her inward duties on our merchandise coming in our own bottoms.  She countervailed us upon a very high duty (often 50 %p%) while our 10 %p% was charged to her ships, upon a duty not averaging more than 13 or 14 %p%.  The difference was immense against us, & in peace would give her shipping a great advantage over ours.  Upon the whole I am convinced, in my present view of the subject, we have nothing to fear from the abolition of the whole of our foreign or alien duties upon receiving the equivalents stated in the last section of the 5th. article.  It may be well to observe however, that “the same duties” &c are only to be paid in both countries in the trade “with each other”.  This may lead to some difficulties will it not?  It does not seem to be a complete abolition of all the foreign or alien duties of the two nations.  The words "with each other" must apply to a direct trade it is apprehended, as we can not carry to England any other productions, than those of the US.  But as our laws, wisely enough too, allow of the free importation of all goods whatever, without regard to the country from which they may originate, or the bottom in which they were brought, the article should give us equal privileges in the intercourse with England, or else we must still charge G Britain with the foreign 10 %p% duty &c upon all goods other than British coming from her own ports in Europe, & the same duty upon any cargo her ships may bring to the US., from all other countries.
It is perfectly clear to my mind that the trade with the British colonies in the Continent of America is not touched in any of the articles  trade.  Does it follow then, that we are at liberty to pursue our rights in relation to it, in the same manner as we are in relation to the trade of the British west India Islds.?  This will admit of some doubt I presume.  The British at this time enjoy a complete monopoly of the commerce between the U. S. & Nova Scotia, the Province of New Brunswick Newfoundland & Canada by the St. Lawrence.  It would be of considerable value to us, and our vessels ought to be permitted to go there, or British vessels should never be allowed to come among us, from that quarter.  They have a small settlement in the Bay of Honduras, where Mahogany is procured.  This place may stand in need of some supplies from the US, but it can not be of much consequence to the US, and they still possess Demarrara &c on the continent, belonging to the Dutch, which it may be presumed they will give up at a Peace.  The intercourse with none of these places is regulated or referred to in the Treaty.
The W India trade certainly is of immense value to this Country.  It is left totally unprovided for in the Treaty, excepting it is stipulated that both parties shall remain in complete possession of their rights in respect to such intercourse.  I know that great prejudices exist in England, against even our present partial trade with the British Islands in the West Indies, but I know at the same time the islands can not do without our valuable supplies.  They would nearly starve if we were to deny some of these supplies, for any great length of time, and it is certain we take their rum which could not be disposed of elsewhere.  I would however console myself with the certainty, that as the article leaves us in possession of our rights, we can at any future day refuse the supplies, or prohibit the importation of articles from the Islands, or impose discriminating duties, on them, until the trade should be opened, for I go upon the full expectation that the first & second clauses of the 5th. article denying the right to lay additional duties, or to prohibit the exportation or importation of "any articles" to or from the territories of the two parties, except the same restrictions, extend to all other nations, does not refer to the British Islds. in the W Indies, or to Nova Scotia &c.  Altho’ the word, "territories" is used in the second clause, where it applies to "countries" in the first clause, I take it, British settlements, out of Europe, are not meant to be included by us.  If we shall not be at liberty to adopt what regulations we judge necessary for our interst, in our intercourse with the Brh. W I islands, &c and are tied by the previous stipulations, I am convinced it will not be for our advantage to enter into them, and even as they stand in the present form, it is clear we should have no right to pass another non-importation act, unless it was a general one.  I hope the treaty is limitted to a short period.  It would I think be best not to tie up our hands for any great length of time.  6 or 8 years at furthest seems sufficiently long.  Commercial treaties, unless our trade is placed as free as air, must shackle this Country more than G Britain.  It has no doubt occurred to you that the British trade to New Orleans, will by these regulations, be upon an equal footing with the trade of France & Spain, as agreed to for 12 years in the Louisiana treaty.  Was this intended?  It could not be I think in regard to tonnage & light money dues, & yet it follows conclusively I fear by the stipulations of the 5th. article.
I have thrown out these observations, just as the subjects presented themselves, upon a slight perusal of the articles, it not being in my power, from the distressing illness of Mrs. C, to go into a further examination of them at present, but I beg leave to refer you to some comml. statements I did myself the pleasure to transmit to you, during the last summer; in which, if I am not mistaken, for I have preserved no copy, having sent you the original draft, you will see I have touched upon some of the points embraced in these articles, and in regard to the India trade, I believe you will find I have particularly explained the great advantages which the American vessels at present enjoy from it, the principal part of which I am sure they will be deprived of, unless the wished for alteration can be made in the 3d. article.  I have the honor to be Dear Sir with the highest respect & esteem Your Most Obedt. & humble Servt.

Jacob Crowninshield

